Citation Nr: 1746508	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  04-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left pectoralis major injury.

2.  Entitlement to a rating in excess of 10 percent for right knee patellar tendonitis.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 1989.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2003 Decision Review Officer's (DRO) decision, by the Atlanta, Georgia, Regional Office (RO), which denied the Veteran's claims of entitlement to a rating in excess of 20 percent for a left major pectoralis injury, and a rating in excess of 10 percent for right patellar tendonitis.  He perfected a timely appeal to that decision.  The Veteran's claims folder was subsequently transferred to the RO in Montgomery, Alabama.  

In December 2007, the Board remanded the case to the RO for further evidentiary development.  In November 2013, the Board again remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2015.  

Previously before the Board were issues of entitlement to earlier effective dates for award of service connection for a psychiatric disorder and for eligibility for Dependents' Educational Assistance benefits.  In a February 2017 decision, the Board granted that appeal.  In a rating decision dated in March 2017 and mailed to the Veteran in April 2017, the RO took the ministerial action of assigning the dates granted by the Board, specifying that the grant was based on the Board decision.  It is recognized that the Veteran filed a notice of disagreement with RO implementation in August 2017.  Here the Board declines to remand for issuance of a statement of the case because the disagreement amounts to a disagreement with the Board's decision and a Board decision cannot be appealed by filing a notice of disagreement.  


FINDING OF FACT

The Veteran failed to report for VA examinations scheduled in conjunction with his claims of increased rating for residuals of a left pectoralis major injury and right knee patellar tendonitis; good cause for his failure to appear is neither shown nor alleged.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 20 percent for residuals of a left pectoralis major injury is denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.326(a), 3.655 (a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  Entitlement to a rating in excess of 10 percent for right knee patellar tendonitis is denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.326(a), 3.655 (a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS


The Court has held that notice and assistance requirements do not affect matters on appeal when the question is limited to statutory interpretation, and the law is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165   (2001) (en banc) (finding that the Veterans Claims Assistance Act of 2000 is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.  

The dispositive question before the Board is a legal one; there is no dispute regarding the essential facts in the matter.  Accordingly, the notice and duty to assist provisions do not apply.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran contends that he should be granted an increased rating for his service-connected left shoulder and right knee disabilities because his symptoms have gotten worse.  However, he has not appeared for VA examinations scheduled in the course of his claim, to evaluate his disabilities.  

By a rating action in January 1990, the RO granted service connection for an injury to the left major pectoralis, and a 20 percent disability rating was assigned, effective June 13, 1989; service connection was also granted for right patella tendinitis, and a 0 percent rating was assigned, effective June 13, 1989.  In December 2002, the Veteran filed a claim for an increased rating for his service-connected left shoulder and right knee disabilities.   

A VA examination was scheduled in August 2005, but the Veteran failed to report.  By letter dated in September 2006, Veteran's attorney claimed that they did not receive notice of the August 2005 examination, and requested that the examination be rescheduled.  The record indicates that a QTC examination was scheduled on December 11, 2006, but the Veteran failed to report.  In January 2007, the Veteran's attorney provided the RO a current address for the Veteran.  Again, in January 2008, the Veteran's attorney argued that he never received notification for the two examinations for which the RO claimed the Veteran failed to report.  

Subsequently, the Veteran underwent a VA examination for evaluation of the right knee and left shoulder in January 2009.  Another VA examination was scheduled in September 2011, but the Veteran failed to report.  VA examinations were conducted in May 2012.  However, in its' November 2013 remand, the Board determined that the May 2012 examination did not address all motion of the left shoulder, one of the criteria specified in the diagnostic code used for evaluation of the left pectoralis major muscle injury; therefore, a more complete examination was needed.  The Board also determined that the May 2012 examination did not discuss the functional impairments of the right knee; as such, a more complete description of the Veteran's current right knee functional impairment and medical opinion as to the causation of those impairments was required.  

Following the Board's November 2013 remand, the Veteran's attorney provided a new address for the Veteran.  The record indicates that the Veteran failed to report for examinations scheduled for May 14, 2015 and June 5, 2015.  In February 2017, the Veteran's attorney provided new address for the Veteran.  In a report of general information (VA Form 27-0820), dated April 24, 2017, the Veteran called to inquire as to the status of his dependents and asking that they are added to his award.  The Veteran provided the same address as the one used by the RO to inform him of his scheduled examination.  On May 16, 2017, the RO was notified that the Veteran did not report for a VA examination that was scheduled for on May 15, 2017.  The Veteran has not provided any reason for failing to report for the examination.  

According to 38 C.F.R. § 3.655 (a), (b) (2016), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination; and the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  The regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2016).  

A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  The record contains no justifiable indication of the reasons for the Veteran's failure to appear for his May 2017 VA examination.  Consequently, as no such good cause has been shown, his claim for an increased rating must be denied as a matter of express VA regulation.  See 38 C.F.R. § 3.655 (b).  This is nondiscretionary, as evidenced by use of the word "shall" in this regulation.  

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The Board notes that the Veteran's claim is not an original compensation claim. Significantly, the record indicates that the Veteran filed his original compensation claim in July 1989, and a rating decision pertaining to the claims was issued in January 1990.  The current appeal arose out of a December 2002 claim for increased ratings for a left major pectoralis injury, and for right patellar tendonitis.  As such, this claim falls within the parameter of a claim for increase.  The claim is accordingly denied pursuant to 38 C.F.R. § 3.655 (b).  Entitlement to increased ratings for a left major pectoralis injury, and for right patellar tendonitis cannot be established without a current VA examination.  The Veteran has failed to provide any reasons for his failure to report for the scheduled VA examinations.  Under the circumstances, his claims must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board further notes, parenthetically, that VA medical records and examinations pertaining to the Veteran's left shoulder and right disorders have been reviewed.  But none of the records or examinations shows that he would be entitled to an increased rating, even if the Board had this discretion to go ahead and adjudicate his claims.  When, as here, disposition of the claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent for residuals of a left pectoralis major injury is denied.  

A rating in excess of 10 percent for right knee patellar tendonitis is denied.   



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


